DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2022 has been entered.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  in claim 1, line 2, “at least one generation portions” should read “at least one generation portion
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the voltage" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The balance of the claims are rejected due to dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2016-129672, hereinafter Tanaka‘672) as evidenced by Misono, T. (2019). Interfacial Tension Between Water and Oil. In: Abe, M. (eds) Measurement Techniques and Practices of Colloid and Interface Phenomena. Springer, Singapore. https://doi.org/10.1007/978-981-13-5931-6_6, and in view of Leitner et al (US 2019/0038998 A1).
Regarding claim 1, Tanaka’672 teaches an ingredient control method using an ingredient control
device including a pair of vibration generating portions capable of generating vibrations, the method
comprising generating vibrations between the pair of vibration generating portions to control an ingredient in an object placed between the pair of vibration generating portions ([77]-[79]); placing the food between the pair of electrodes is considered to be opposite a single electrode or opposite a pair of electrodes as the food would be in opposition to the field created by the electrode(s)/antennae.  In regards to the instant claim limitation “to decrease an interfacial tension between a water phase and another phase,” Tanaka’672 states “even if granular water is present on the food surface immediately after feeding the food into hot edible oil, so-called oil splashing phenomenon does not occur because granular water is instantaneously granulated.” ([79]).  Tanaka’672’s “another phase” is the hot edible oil.  Tanaka’672’s lack of a “so-called splashing phenomenon” (which normal occurs) is considered to be a decrease in interfacial tension as a “so-called splashing phenomenon” is phase separation (water droplet or vapor leaving an immiscible phase of oil) as compared to where an emulsion is more easily formed (a lack of splashing).  Thus, a decrease in interfacial tension is necessarily present in Tanaka’672.  See Misono (chapter 6, abstract) as evidence that less separated/more emulsified mixtures of oil/water are a result of decreased interfacial tension.  Tanaka’672 teaches wherein the electromagnetic waves have a frequency of 10 kHz to 500 kHz.
However, Tanaka’672 does not explicitly disclose controlling a voltage value to be from 0 to 2000 Vpp/cm.
In the same field of endeavor (applying electrical fields to oil/water dispersions/emulsions) Leitner et al teaches that applying a timely varied electrical field to the emulsion or dispersion will lead to a weakening of the electrostatic stabilizing film surrounding the water droplet (para. 0065-0066).  Leitner et al discloses a field strength of between 2,000 to 100,000 V/m (abstract), which is equivalent to 20 to 1,000 V/cm.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Tanaka’672 with Leitner et al’s field strength because Leitner et al teaches that causes a string of pearls formation of the aqueous phase as taught by Leitner et al ([69]), as this breaks up the emulsion within less than 5 minutes. (Abstract).
Regarding claims 2-3, Tanaka’672 in view of Leitner et al teaches the ingredient control method according to claim 1, wherein the vibration generating portions are electrodes/antennas capable of generating electromagnetic waves and a water activity of the object is controlled by generating electromagnetic waves between the electrodes ([47]).  Tanaka’672 teaches that the particles of water become finer because the hydrophilic group in contact with the granular water vibrates, and that the water is instantaneously granulated ([79], where the Examiner is reading this as “wherein the vibration generating portions generate electromagnetic waves between the electrodes to increase interfacial polarization between a water phase of the object and another phase and thus decrease an interfacial tension between the water phase and the other phase and bind water in the object into a pearl-chain
structure.”)  Leitner et al also discloses this enhancement as the string of pearls formation ([69]).
In regards to claim(s) 4-5, Tanaka’672 does not explicitly teach wherein a DC electric field is applied as an offset electric field to an AC electric field to increase the interfacial polarization between the water phase and the other phase of the object to decrease the interfacial tension between the water phase and the other phase and bind the water in the object into a pearl-chain structure [claim 4] or wherein the DC electric field of approximately +100 V is applied as an offset electric field on the water phase side relative to the other phase in the AC electric field to increase the interfacial polarization between the water phase of the object and the other phase and thus decrease the interfacial tension between the water phase and the other phase and bind the water in the object into a pearl-chain structure. [claim 5]
In the same field of endeavor (applying electrical fields to oil/water dispersions/emulsions) Leitner et al teaches that applying a timely varied electrical field to the emulsion or dispersion will lead to a weakening of the electrostatic stabilizing film surrounding the water droplet ([65]-[66]) and that applying a DC field of one orientation (e.g. upstream) to an AC field of opposite orientation (e.g. downstream) causes a string of pearls formation of the aqueous phase. ([69]-[71], where the Examiner is reading this as “applying the DC electric field as an offset electric field to an AC electric field to increase the interfacial polarization between the water phase and the other phase of the object to decrease the interfacial tension between the water phase and the other phase and bind the water in the object into a pearl-chain structure; e.g. wherein the DC electric field of approximately +100 V is applied as an offset electric field on the water phase side relative to the other phase in the AC electric field to increase the interfacial polarization between the water phase of the object and the other phase and thus decrease the interfacial tension between the water phase and the other phase and bind the water in the object into a pearl-chain structure.”) Leitner et al teaches that this breaks up the emulsion within less than 5 minutes. (Abstract).
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to
modify the method of Tanaka’672 by applying a DC field of one orientation (e.g. upstream) to an AC field
of opposite orientation (e.g. downstream) causes a string of pearls formation of the aqueous phase as
taught by Leitner et al, as this breaks up the emulsion within less than 5 minutes. (Abstract).
Regarding claim 6, Tanaka’672 teaches wherein the electromagnetic waves have a frequency of
10 kHz to 500 kHz. ([7], [18], [21]-[24], [55]-[59]; e.g. 10 kHz to 150 kHz, which falls within the claimed range of 10 kHz to 500 kHz). Prior art which teaches a ranges overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity. See MPEP 2131.03.II and Clear Value Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012).
Regarding claim 7, Tanaka’672 teaches wherein the electromagnetic waves are 10 kHz to 150 kHz ([7], [18], [21]-[24], [55]-[59]) which overlap low frequency waves (considered to be 30-300 kHz) and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
Regarding claim 8, Tanaka’672 teaches that the particles of water become finer because the
hydrophilic group in contact with the granular water vibrates, and that the water is instantaneously
granulated ([79], where the Examiner is reading this as “wherein the water in the object is divided
into bonded water and free water and the free water in the object is bound in a pearl-chain structure.”)
Response to Arguments
Applicant's arguments filed 16 December 2022 have been fully considered but they are not persuasive. Applicant alleges that Tanaka’672, Misono and Leitner et al does not teach the newly claimed feature of the voltage range applied, frequency applied and an ingredient placed opposite the electrode; however, see rejection grounds above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A SMITH/             Primary Examiner, Art Unit 1794